                   Case 19-10297       Doc 24     Filed 02/27/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MARYLAND
                                BALTIMORE DIVISION

 In Re:                                            Case No. 19-10297

 Monique Darnetta Hicks                            Chapter 13

 Debtor.                                           Judge David E. Rice

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

         Please take notice that D. Anthony Sottile, as authorized agent for U.S. Bank Trust
National Association as Trustee of Chalet Series III Trust, a creditor in the above-captioned case,
requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure and
§§102(1), 342 and 1109(b) of title 11 of the United States Code, and 11 U.S.C. §§ 101, et seq.,
that all notices given or required to be given and all papers served or required to be served in this
case also be given to and served, whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for U.S. Bank Trust National Association as Trustee of Chalet Series
          III Trust
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: February 27, 2019                          /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                  Case 19-10297        Doc 24     Filed 02/27/19     Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on February 27, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Janine Angela Scott, Debtor’s Counsel
       jscott@mdlab.org

       Robert S. Thomas, II, Chapter 13 Trustee
       ecf@ch13balt.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on February 27, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Monique Darnetta Hicks, Debtor
       803 Bobby Road
       Catonsville, MD 21228-3129

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
